Citation Nr: 1715183	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-27 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for fracture-dislocation of the right foot subtalar joint.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to November 1991.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In December 2009, the RO denied entitlement to service connection for chronic arthritis and for broken right ankle, as well as entitlement to a TDIU.  In May 2011, the RO granted entitlement to service connection for fracture-dislocation of the right foot subtalar joint and assigned an initial noncompensable (zero percent) rating.  The Veteran timely appealed the initial rating assigned as well as the denials of service connection and TDIU.

In July 2014, the Board granted entitlement to service connection for arthritis of the right ankle, to include as secondary to service-connected fracture-dislocation of the right foot subtalar joint, thereby fully resolving the appeal with respect to the issue of service connection for chronic arthritis.  The Board also remanded the remaining issues on appeal (entitlement to an initial compensable rating for fracture-dislocation of the right foot subtalar joint and entitlement to a TDIU) to the Agency of Original Jurisdiction (AOJ) for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent VA examination in December 2014 to determine the severity of his service-connected fracture-dislocation of the right foot subtalar joint.    Subsequently, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) found "that the final sentence of [38 C.F.R.]§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id. at 168.  In order for an examination report to be adequate, it must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See id.  

Importantly, it does not appear that the December 2014 VA examination included testing for pain on both active and passive motion or in nonweight-bearing.  Moreover, recently submitted additional evidence, discussed below includes a February 2017 medical pass for a cane, indicate a worsening of the Veteran's subtalar joint disability.  In this regard, the December 2014 VA examination report noted that the Veteran used no assistive devices in connection with his subtalar joint disability, reflecting a possible worsening of the disability.  The Veteran should be afforded a new VA examination to assess the current severity of his service-connected fracture-dislocation of the right foot subtalar joint, to include pertinent findings pursuant to Correia.

The Board notes that the Veteran is currently incarcerated, and that, although VA's ability to provide examinations to incarcerated veterans may be limited by the circumstances of the incarceration, VA must "tailor [its] assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190, 192 (1991)).

While VA does not have authority under 38 U.S.C.A. § 5711 (West 2014) to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated veteran extends, if necessary, to either contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets, or sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191; see also VA Adjudication Procedure Manual, Part III, Subpart iv, Chapter 3, Section F.2.d (updated February 28, 2017).

Therefore, the RO must make reasonable efforts to accommodate the Veteran with respect to his current incarceration when scheduling the VA examination, to the extent possible.  The issue of entitlement to a TDIU is inextricably intertwined with the claim for a higher initial rating and must therefore be remanded as well. Henderson v. West, 12 Vet. App. 11, 20 (1998) (where a decision on one issue would have a significant impact upon another, the two issues are inextricably intertwined); Holland v. Brown, 6 Vet.App. 443, 446 (1994) (holding that the issue of entitlement to TDIU "predicated on a particular service-connected condition is 'inextricably intertwined' with a rating increase claim regarding the same condition"). 

In addition, following the most recent supplemental statement of the case (SSOC) dated in November 2016 and certification of the appeal to the Board, additional evidence, which is pertinent to the higher initial rating and TDIU issues on appeal, was submitted by the Veteran.  This evidence includes medical records from the Texas Department of Criminal Justice, specifically, a February 2017 health summary (which includes the Veteran's "work assignment/restrictions"), and a February 2017 medical pass for a cane (which the Veteran claims was issued because of his ankle).  This pertinent evidence has not been considered by the AOJ with respect to the issues on appeal and should be considered on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the severity of his service-connected fracture-dislocation of the right foot subtalar joint.  

(The AOJ must make reasonable efforts to accommodate the Veteran with respect to his current incarceration when scheduling the VA examination, to the extent possible, in accordance with Bolton v. Brown, 8 Vet. App. 185, 191 (1995) and VA Adjudication Procedure Manual, Part III, Subpart iv, Chapter 3, Section F.2.d (updated February 28, 2017).  If the VA examination simply cannot be conducted due to the Veteran's incarceration, the AOJ should provide documentation of its attempts to obtain the medical examination, including any coordinating efforts with prison authorities.)

The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

Specifically, in conducting range of motion tests of the joint, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left and right joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed should be accompanied by supporting rationale.

2.  If any benefit sought on appeal remains denied, issue an SSOC that considers all additional, relevant evidence (including medical records from the Texas Department of Criminal Justice (the February 2017 health summary and the February 2017 medical pass), and all additional, relevant evidence received since the November 2016 SSOC).  After the Veteran is given an opportunity to respond, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

